DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to the amendment filed on 03/01/2022.  Claims 1-8 and 12-20 are examined.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 12  rejected under 35 U.S.C. 103 as being unpatentable over Duong 2017/0114797 (hereinafter: “Duong ‘797”) in view of Bryan 2014/0271173. 
Regarding Claim 1, Duong ‘797 teaches a compressor diffuser 20 for a compressor section 19 of a gas turbine engine 10, the compressor section 19 having a center axis 11, the compressor diffuser 20comprising: 
diffuser pipes 20 in a circumferential array about the center axis 11 (Fig. 2), one or more of the diffuser pipes 20 having a tubular body 22 with a first portion extending 24 from an inlet 23 of said diffuser pipe 20, a second portion 26 extending along a generally axial direction (seen in Figs. 1, 3 &4) relative to the center axis 11, and a bend portion 28 fluidly connecting the first and second portions 24, 26, an exit segment [a] of the second portion 26 defining a pipe outlet 25 (Annotated Fig. 3, below).

    PNG
    media_image1.png
    506
    619
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Duong (US 2017/0114797)
Duong ‘797 does not teach the exit segment curved radially outwardly relative to the center axis.
Bryan teaches 
the exit segment 25 curved radially outwardly relative to the center axis 28 ([0016; 0018]; Fig. 2.  Bryan teaches that the exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  Therefore the exit segment 25 with exit port 26 and axis 32 can be curved radially outward, as claimed.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify exit segment [a] of Duong ‘797 and make the exit segment be curved radially outwardly relative to the center axis, as taught by Bryan, in order to reduce the length of the engine and This reason for obviousness is referred to in multiple rejections that follow, because reducing the length of the engine and engine’s weight (Bryan; [0019]) while at the same time directing the flow towards the combustor, and simultaneously avoiding the casing wall to minimize pressure losses is an overarching motive of making the combination obvious, in particular because this reason for obviousness provides a strong incentive for improvement in the design process of any engine. 
Regarding Claim 3, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1.  However, Duong ‘797 in view of Bryan, as discussed so far, does not teach the pipe outlet faces in a direction that has a radially outward component relative to the center axis.
Bryan further teaches  
the pipe outlet 26 faces in a direction that has a radially outward component relative to the center axis 32 ([0016]; Fig. 2. Bryan teaches that the exit port 26 can be non-perpendicular to centerline 28. Therefore the exit segment 25 with exit port 26 has a radially outward component relative to the center axis, as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipe outlet 25 of Duong ‘797 in view of Bryan, with Bryan’s pipe outlet 26 that faces in a direction that has a radially outward component relative to the center axis, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 4, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1, and Duong ‘797 further teaches
tubular body 22 has a pipe center axis [g] extending therethrough (Annotated Fig. 4, below).

    PNG
    media_image2.png
    470
    657
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 4 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan, as discussed so far, does not teach the pipe center axis along the exit segment defining an exit angle relative to the center axis being a maximum of 60 degrees.
Bryan further teaches 
the pipe center axis 32 along the exit segment 25 defining an exit angle (angle appears to be 0 degrees) relative to the center axis 28 (Fig. 2) being less than 60 degrees (angle of 0 deg. in Fig. 2 is less than 60 deg.).
















Bryan also teaches (in [0016; 0018-0019]) that the exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction, in order to reduce the length of the engine and engine’s weight. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipe center axis [g] along the exit segment [a] of Duong ‘797 in view of Bryan, and make the pipe center axis have an exit angle relative to the center axis that is a maximum of 60 degrees, as taught by Bryan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 5, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1, and Duong ‘797 further teaches
the tubular body 22 has a length measured from the inlet 23 to the pipe outlet 25 (Fig. 3).
Duong ‘797 in view of Bryan, as discussed so far, does not teach the length of the exit segment not exceeding 25% of the length of the tubular body.
However, Duong ‘797 further teaches (in [0022]) that the length and the physical restrictions on the radial/axial extensions of the diffuser pipes is a result effective variable that affects efficiency of the flow diffusion and flow separation, and additionally the weight and size of the engine, thus providing an incentive to limit the length of the exit segment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify the exit segment [a] of Duong ‘797 in view of Bryan, to have a length that does not exceed 25% of the length of the tubular body 22, in order to optimize the efficiency of the flow and minimize flow separation (Duong ‘797; [0022]).
Therefore, the prior art recognizes the length of the exit segment to be a result effective variable that affects flow diffusion efficiency and flow separation, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “the length of the exit segment not exceeding 25% of the length of the tubular body” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 6, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1, and Duong ‘797 further teaches
the tubular body 22 has side walls spaced circumferentially apart [c,d] and extending between a radially-inner wall [f] and a radially-outer wall [e], and the radially outer wall [e] along the exit segment [a] extending outward (Annotated Fig. 4, below).

    PNG
    media_image2.png
    470
    657
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 4 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan, as discussed so far, does not teach both the radially inner and outer walls along the exit segment extending radially outward relative to the center axis to the pipe outlet.
Bryan further teaches (in [0016; 0018]; Fig. 2) that the exit segment 25, wherein exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  This implicitly teaches that both the radially inner and outer walls along exit segment 25 extend radially outward relative to the center axis 28 to the pipe outlet 26, as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify both the radially inner and outer walls [f, e] along the exit segment [a] of Duong ‘797 in view of Bryan, and make them extend radially outward relative to the center axis to the pipe outlet, as taught, Bryan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 7, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1, and Duong ‘797 further teaches
the tubular body 22 has side walls spaced circumferentially apart [c,d] and extending between a radially-inner wall [f] and a radially-outer wall [e], one of the radially inner wall [f] and the radially outer wall [e] along the exit segment [a] extending outward (Annotated Fig. 4, below).

    PNG
    media_image2.png
    470
    657
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 4 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan, as discussed so far, does not teach one of the radially inner wall and the radially outer wall along the exit segment extending radially outward relative to the center axis to the pipe outlet.  
Bryan further teaches (in [0016; 0018]; Fig. 2) that the exit segment 25, wherein exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  This implicitly teaches that the one of the radially inner wall and the radially outer wall extends radially outward relative to the center axis 28 to the pipe outlet 26, as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify one of the radially inner wall [f] and the radially outer wall [e] along the exit segment [a] of Duong ‘797 in view of Bryan, and make the wall extend radially outward relative to the center axis to the pipe outlet, as taught, Bryan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 8, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1, and Duong ‘797 further teaches


    PNG
    media_image2.png
    470
    657
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 4 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan, as discussed so far, does not teach the radially-inner wall along the exit segment extending radially outward relative to the center axis to the pipe outlet.
Bryan further teaches (in [0016; 0018]; Fig. 2) that the exit segment 25, wherein exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  This implicitly teaches that radially-inner wall along the exit segment 25 extend radially outward relative to the center axis 28 to the pipe outlet 26, as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the radially-inner wall [f] along the exit segment [a] of Duong ‘797 in view of Bryan, and make the wall extend radially outward relative to the center axis to the pipe outlet, as taught, Bryan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 12, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1, and Duong ‘797 further teaches

Duong ‘797 in view of Bryan, as discussed so far, does not teach the exit plane being oblique to the center axis.
Bryan further teaches 
the exit plane 26 being oblique (non-perpendicular) to the center axis 28 ([0016)].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the exit plane of Duong ‘797 in view of Bryan, with Bryan’s exit plane 26 that is oblique (non-perpendicular) to the center axis 28, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 19, Duong ‘797 teaches a method of supplying air (air) from a compressor section 19 of a gas turbine engine 10 to a combustor 16 of the gas turbine engine 10 (Fig. 1), the method comprising: conveying air from an outlet of an impeller 17 of the compressor section 19 toward the combustor 16 through a diffuser pipe 20, the air being conveyed through the diffuser pipe 20 along a generally radial direction (through element 24; Fig. 3), then along an axial direction (through element 26; Fig. 3) generally parallel to a center axis 11 of the compressor diffuser 20.
Duong ‘797 does not teach the air being conveyed radially outwardly from the center axis through a pipe outlet of the diffuser pipe and toward the combustor.
Bryan teaches the apparatus that in its normal and usual course of operation carries out the claimed method wherein
the exit segment 25 extending radially outward relative to the center axis 28 from the axial segment 25 to a pipe outlet 26 ([0016; 0018]; Fig. 2.  Bryan teaches that the exit segment 25 has an exit port 26 that can be non-perpendicular to centerline 28; and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  Therefore the exit segment 25 with exit port 26 and axis 32 can extending radially outward relative to the center axis 28 from the axial segment 25 to a pipe outlet 26, as claimed.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify exit segment [a] of Duong ‘797 and make the exit segment extending radially 


























While Duong ‘797 in view of Bryan teaches an apparatus, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered an obvious extension of prior art teachings.

Duong ‘797 in view of Bryan’s apparatus would, in its normal and usual operation, necessarily perform the claimed method.  Therefore, claim 19 is rejected as unpatentable over Duong ‘797 in view of Bryan.  
Regarding Claim 20, Duong ‘797 in view of Bryan teaches the method as claimed and as discussed above for claim 19.  However, Duong ‘797 in view of Bryan, as discussed so far, does not teach discharging the air from the pipe outlet to avoid directly impinging on the combustor.
Bryan further teaches 
discharging the air from the pipe outlet 26 to avoid directly impinging on the combustor 18 ([0016; 0018]; Fig. 2.  Bryan teaches that the exit segment 25 has an exit port 26 that can be non-perpendicular to centerline 28; and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  Therefore the exit segment 25 with non-perpendicular exit port 26 and axis 32 that’s angled form an axial direction discharges air from the pipe outlet 26 to avoid directly impinging on the combustor 18, as claimed.)
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipe outlet 25 of Duong ‘797 in view of Bryan, with Bryan’s pipe outlet 26 and discharge the air from the pipe outlet to avoid directly impinging on the combustor, for the same reason as discussed in rejection of claim 1 above.
Claims 2 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duong ‘797 in view of Bryan, and further in view of Duong 2015/0226323 (hereinafter: “Duong ‘323”). 
Regarding Claim 2, Duong ‘797 in view of Bryan teaches the invention as claimed and as discussed above for claim 1, and Duong ‘797 further teaches
the second portion 26 includes an axial segment 26 (seen in annotated Fig. 3, below) terminating (terminating point [b]) at the exit segment [a], the axial segment 26 being spaced from the center axis 11 

    PNG
    media_image1.png
    506
    619
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan does not teach the radial distance remaining constant over a length of the axial segment.
Duong ‘323 teaches a similar diffuser pipe 140 and further teaches that the second section 143 extends in an axial direction (seen in Fig. 5) and is substantially parallel to the central axis 11 (seen in Fig. 1) ([0029]; Figs. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the axial segment 26 of Duong ‘797 in view of Bryan, and arrange it so that the axial segment’s radial distance remains constant over a length of the axial segment, as taught by  Duong ‘323,  because it was known in the art to have an diffuser pipe whose axial segment’s radial distance remains constant over a length of the axial segment (Duong ‘323; [0029], ll. 6-8).
Regarding Claim 13, Duong ‘797 teaches gas turbine engine 10, comprising: a compressor 19 having an impeller 17 rotatable about a center axis 11, and having a radial impeller outlet (seen in Fig. 1); a diffuser 20 with diffuser pipes 20 fluidly connected to receive fluid from the radial impeller outlet (in Fig. 1), and each of the diffuser pipes 20 having a tubular body 22 including a generally radial portion 24, a bend portion 28 and a generally axial portion 26, the generally axial portion 26 having an axial segment 
Duong ‘797 does not teach the generally axial portion having an axial segment spaced from the center axis at a constant radial distance, and the exit segment extending radially outward relative to the center axis from the axial segment to a pipe outlet.
Bryan teaches 
the exit segment 25 extending radially outward relative to the center axis 28 from the axial segment 25 to a pipe outlet 26 ([0016; 0018]; Fig. 2.  Bryan teaches that the exit segment 25 has an exit port 26 that can be non-perpendicular to centerline 28; and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  Therefore the exit segment 25 with exit port 26 and axis 32 can extending radially outward relative to the center axis 28 from the axial segment 25 to a pipe outlet 26, as claimed.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify exit segment [a] of Duong ‘797 and make the exit segment extending radially outward relative to the center axis from the axial segment to a pipe outlet, as taught by Bryan, for the same reason as discussed in rejection of claim 1 above.
Duong ‘797 in view of Bryan does not teach the generally axial portion having an axial segment spaced from the center axis at a constant radial distance.
Duong ‘323 teaches a similar diffuser pipe 140 and further teaches that the second section 143 extends in an axial direction (seen in Fig. 5) and is substantially parallel to the central axis 11 (seen in Fig. 1) ([0029]; Figs. 1-5).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the axial segment 26 of Duong ‘797 in view of Bryan, and arrange it so that the axial segment is spaced from the center axis at a constant radial distance, as taught by Duong ‘323, for the same reason as discussed in rejection of claim 2 above.
Regarding Claim 14, Duong ‘797 in view of Bryan and Duong ‘323 teaches the invention as claimed and as discussed above for claim 13, and Duong ‘797 further teaches


    PNG
    media_image2.png
    470
    657
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 4 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan and Duong ‘323, as discussed so far, does not teach the pipe center axis along the exit segment defining an exit angle relative to the center axis being a maximum of 60 degrees.
Bryan further teaches 
the pipe center axis 32 along the exit segment 25 defining an exit angle (angle appears to be 0 degrees) relative to the center axis 28 (Fig. 2) being less than 60 degrees (angle of 0 deg. in Fig. 2 is less than 60 deg.).
Bryan also teaches (in [0016; 0018-0019]) that the exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction, in order to reduce the length of the engine and engine’s weight.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipe center axis [g] along the exit segment [a] of Duong ‘797 in view of Bryan and Duong ‘323, and make the pipe center axis have an exit angle relative to the center axis that is a 
Regarding Claim 15, Duong ‘797 in view of Bryan and Duong ‘323 teaches the invention as claimed and as discussed above for claim 13, and Duong ‘797 further teaches
the tubular body 22 has a length measured from the inlet 23 to the pipe outlet 25 (Fig. 3).
Duong ‘797 in view of Bryan and Duong ‘323, as discussed so far, does not teach the length of the exit segment not exceeding 25% of the length of the tubular body.
However, Duong ‘797 further teaches (in [0022]) that the length and the physical restrictions on the radial/axial extensions of the diffuser pipes is a result effective variable that affects efficiency of the flow diffusion and flow separation, and additionally the weight and size of the engine, thus providing an incentive to limit the length of the exit segment.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the
claimed invention to modify the exit segment [a] of Duong ‘797 in view of Bryan and Duong ‘323, to have a length that does not exceed 25% of the length of the tubular body 22, for the same reason as discussed in rejection of claim 5 above.
Regarding Claim 16, Duong ‘797 in view of Bryan and Duong ‘323 teaches the invention as claimed and as discussed above for claim 13, and Duong ‘797 further teaches
the tubular body 22 has side walls spaced circumferentially apart [c,d] and extending between a radially-inner wall [f] and a radially-outer wall [e], and the radially outer wall [e] along the exit segment [a] extending outward (Annotated Fig. 4, below).

    PNG
    media_image2.png
    470
    657
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 4 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan and Duong ‘323, as discussed so far, does not teach both the radially inner and outer walls along the exit segment extending radially outward relative to the center axis to the pipe outlet.
Bryan further teaches (in [0016; 0018]; Fig. 2) that the exit segment 25, wherein exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  This implicitly teaches that the both the radially inner and outer walls along exit segment 25 extend radially outward relative to the center axis 28 to the pipe outlet 26, as claimed).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify both the radially inner and outer walls [f, e] along the exit segment [a] of Duong ‘797 in view of Bryan and Duong ‘323, and make them extend radially outward relative to the center axis to the pipe outlet, as taught, Bryan, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 17, Duong ‘797 in view of Bryan and Duong ‘323 teaches the invention as claimed and as discussed above for claim 13, and Duong ‘797 further teaches


    PNG
    media_image2.png
    470
    657
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 4 of Duong (US 2017/0114797)
Duong ‘797 in view of Bryan and Duong ‘323, as discussed so far, does not teach one of the radially inner wall and the radially outer wall along the exit segment extending radially outward relative to the center axis to the pipe outlet.  
Bryan further teaches (in [0016; 0018]; Fig. 2) that the exit segment 25, wherein exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction.  This implicitly teaches that one of the radially inner wall and the radially outer wall extends radially outward relative to the center axis 28 to the pipe outlet 26, as claimed).
It would have been an obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify one of the radially inner wall [f] and the radially outer wall [e] along the exit segment [a] of Duong ‘797 in view of Bryan and Duong ‘323, and make the wall extend radially outward
Regarding Claim 18, Duong ‘797 in view of Bryan and Duong ‘323 teaches the invention as claimed and as discussed above for claim 13, and Duong ‘797 further teaches
the combustor 16 is a reverse-flow combustor 16 (Fig. 1)
Response to Argument














































































     Applicant's arguments, filed on 03/01/2022, with respect to 35 U.S.C. 103 rejections of claims 1-8 and 12-20 have been considered but are not persuasive, and are still unpatentable over the previously applied prior art.  New combination with newly applied prior art is used for the amended claims, necessitated by Applicant’s Amendments.  To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
     Regarding the 35 U.S.C. 103 rejections of independent claims 1, 13, and 19:
Applicant argues (pp. 5-6 of Remarks) that prior art of Bryan does not teach the claim recitation “the exit segment curved radially outwardly relative to the center axis” because Bryan’s mere disclosure that the air outlet centerline 32 is “not linear’ and “could be arcuate” does not read on the claim recitation, as cited above.
 However, Bryan teaches a pipe that has an exit segment 25 whose center axis 32 defines an exit angle relative to the center axis 28 being less than 60 degrees (angle of 0 deg. seen in Fig. 2 is less than 60 deg.).  Furthermore, Bryan teaches Bryan also teaches (in [0016; 0018-0019]) that the exit port 26 can be non-perpendicular to centerline 28 and centerline axis 32 can be non-linear, arcuate shaped or be angled form an axial direction, in order to reduce the length of the engine and engine’s weight.   Therefore, it would have been obvious to make the exit segment curved radially outwardly relative to the center axis, as taught by Bryan, in order to reduce the length of the engine and engine’s weight (Bryan; [0019]) while at the same time direct the flow towards the combustor, and simultaneously avoiding the casing wall to minimize pressure losses.   Therefore, the argument is not persuasive.
Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741